Title: Notes on Debates, 14 February 1783
From: Madison, James
To: 


Friday Feby. 14.
Mr. Jones Mr. Rutlidge & Mr. Wilson to whom had been referr’d on Teusday last a letter from Mr. Jefferson stating the obstacles to his voyage, reported that they had conferred with the Agent of Marine who sd. there was a fit vessel already for sea in this port but was of opinion the arrival of the British King’s Speech would put a stop to the sailing of any vessels from the ports of America untill something definitive should take place; and that if Congress judged fit that Mr. Jefferson sd. proceed immediately to Europe it would be best to apply to the French Minister for one of the Frigates in the Chesapeake. The general opinion of Congs. seemed to be that under present circumstances he sd. suspend his voyage untill the further orders of Congs: and on motion of Mr. Ghorum seconded by Mr. Wolcot the Secy. of For. Affrs. was accordingly without opposition directed to make this known to Mr. Jefferson.
The Report of the Come. for obtaining a valuation of land was made & considered. See the Journal of this date.
